DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Currently, claims 14, 18, 19 and 21-33 are pending in the application. Claims 14, 25, 29, 32, and 33 are amended. Claims 15-17 and 20 are cancelled. 

Response to Arguments / Amendments
Rejections under 35 U.S.C. §112(a):
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
On pages 8, 3rd paragraph, the applicant argued that “ the features of claims 14, 25, 29, 32, and 33 can be found at least, for example, at the [0043] and [0051] of the Specification, as originally filed. Accordingly, the Applicant requests that the rejections of claims 14, 18, 19, and 21- 33 under 35 U.S.C. § 112, first paragraph be withdrawn”.
As to the above argument, the specification provides disclosure for a warning target 6 (possibly pedestrian) on the basis of the shot image, the car 1 sets a directivity direction of the speaker 2 to the warning target and generates predetermined warning sounds toward the warning target (FIG. 1, [0027]).
Nowhere in the disclosure does is it disclosed that the “direction of the projection of at least one of the image or the video so as to be viewable by the pedestrian on a surface outside the vehicle”. 

    PNG
    media_image1.png
    448
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    694
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    676
    940
    media_image3.png
    Greyscale

Furthermore, the examiner conducted interview the applicant on 06/02/2021 (interview summary attached with this action) and discussed the rejection. The applicant admitted problem in drafting the claim. The applicant suggested to keep the 112(a) rejection and final action be sent. 
Accordingly, Examiner maintains the rejection with regards to above arguments. 
Rejections under 35 U.S.C. § 103:
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
It should be further noted that Applicant has not presented any specific arguments with regards to the rejections of the dependent claims.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 14, 18, 19 and 21-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“direction of the projection of at least one of the image or the video so as to be viewable by the pedestrian on a surface outside the vehicle”. 
While the specification provides disclosure for a warning target 6 on the basis of the shot image, the car 1 sets a directivity direction of the speaker 2 to the warning target and generates predetermined warning sounds toward the warning target (FIG. 1, [0027]), it does not provide disclosure for the “direction of the projection of at least one of the image or the video so as to be viewable by the pedestrian on a surface outside the vehicle”. 
This language is not supported by the original disclosure and therefore constitutes a new matter. (See also 37 C.F.R 1.121(F), MPEP 608.04, 706.03(o)).

    PNG
    media_image3.png
    676
    940
    media_image3.png
    Greyscale


The system discloses generating predetermined warning sounds towards the pedestrian as warning target through the speaker.  A directivity direction of the speaker is set to the warning target by generating predetermined warning sounds toward the warning target pedestrian as in Step 112 during the driving mode.
Dependent claims 18, and 21-24, 26-28 and 31 are rejected for the same reason the in independent claims 1 and 7 rejected as above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 18-19, 21-26, 28-29 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurevich et al. (US 20120224060, hereinafter Gurevich) in view of Li (CN 1749849 A, Machine Translation: ProQuestDocuments-2016-03-03 CN1749849 used for rejection, hereinafter Li) and Ascencio (US 20140055252, hereinafter Ascencio).
Regarding Claim 14, Gurevich discloses a mobile object (FIG. 1) comprising:  
([0042], FIG. 1, forward-facing camera 101) configured to detect a pedestrian ([0004], detect pedestrian) in a traveling direction of the vehicle ([0042], FIG. 1, forward-facing camera 101);
a projector configured to project at least one of a first image or a video ([0043] FIG. 2, projected image 201 on the windshield); and 
a circuit ([0042], processing system 105; FIG. 9, #905) configured to: 
determine a driving status of the vehicle ([0039] produces data pertaining to the position or orientation of a motor vehicle; [0051], FIG. 9, #905, using GPS with navigation database);
detect a position of the pedestrian based on the detection by the detection unit ([0004], detecting pedestrians based on analysis of image data from a forward-facing camera system; [0048], FIG. 7, detect pedestrian); and
control, based on the detected pedestrian position ([0070], FIG. 17, detect and track people (pedestrian) using histogram of oriented gradients (HOG) classifier), the projector to change a direction of the projection of at least one of the image or the video ([0048], FIG. 7, the heads-up display projector 103 highlighting a recognized person 701). 
control, based on the detected position of the pedestrian ([0070], FIG. 17, detect and track people (pedestrian) using histogram of oriented gradients (HOG) classifier), the projector to change a direction of the projection of at least one of the image or the video ([0048], FIG. 7, the heads-up display projector 103 highlighting a recognized person 701).
Gurevich discloses control the projector to project at least one of the first image or the video ([0051], FIG. 9, #905, project image overlay by a heads-up display (HUD) projector 906).
Gurevich does not explicitly disclose projecting the image based on the determined driving status of the vehicle.
Li from teaches projecting the image based on the determined driving status of the vehicle (Pages 9, 3rd Paragraph, FIGS. 1 & 2, regeneration of the Image with the automatic playing device installed in the vehicle and reproducing Image of the projector of the Image is magnified and projected; Pages 10, 2nd Paragraph, FIG. 2, the Image is regenerated, the vehicle is in parking status at the amphitheater, or in parking status of the vehicle around the wall of a building projecting the image regenerated).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich by having amusement feature as taught by Li as above in order to provide to flexible and convenient utilization of the vehicle (Li, Page 8, Last Paragraph).
Gurevich and Li do not explicitly disclose wherein the projector is configured to project at least one of the image or the video on a surface outside the vehicle and the projection to be viewable by the pedestrian on a surface outside the vehicle.
Ascencio teaches disclose wherein the projector is configured to project at least one of the image or the video on a surface outside the vehicle ([0028], FIG. 3, the assembly 200 projects the projection 114 peripherally around the vehicle) and the projection to ([0028], FIG. 3, the assembly 200 projects the projection 114 projects  around the vehicle  conveying their position visually and accurately in relation to the PMHV 302, while also alerting and warning the pedestrian to step out of the unsafe zone in order to avoid any possible mishaps). 

    PNG
    media_image4.png
    453
    628
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich & Li by projection to be viewable by the pedestrian on a surface outside the vehicle as taught by Ascencio as above in order to provide improved safety in helping alert shop floor personnel that they are entering into an unsafe zone, to thereby help prevent them from coming dangerously close to vehicle that is approaching (Ascencio, [0004]).

Regarding Claim 18, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.	
Gurevich in view of Li and Ascencio further discloses wherein the circuit is further configured to determine whether the driving status of the vehicle is one of moving, braking, or stopped (Ascencio: [0006], projecting image peripherally in all around the vehicle onto a vehicular travelling surface and up to a predetermined distance from the vehicle, establishing a vehicular unsafe zone; [0028], FIG. 3, the assembly 200 projects the projection 114 peripherally around the vehicle); and control the projector to project at least one of the image or the video based on the determination that the driving status of the vehicle is one of braking or stopped (Li: Pages 9, 3rd Paragraph, FIGS. 1 & 2, regeneration of the Image with the automatic playing device installed in the vehicle and reproducing Image of the projector of the Image is magnified and projected; Pages 10, 2nd Paragraph, FIG. 2, the Image can be regenerated, the vehicle is parked in the amphitheater, or park the vehicle around the wall of a building).  
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich by having amusement feature as taught by Li as above in order to provide to flexible and convenient utilization of the vehicle (Li, Page 8, Last Paragraph). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich & Li by projection to be viewable by the pedestrian on a surface outside the vehicle as taught by Ascencio as above in order 
Regarding Claim 19, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Gurevich in view of Li and Ascencio further discloses wherein the circuit is further configured to determine whether the driving status of the vehicle is one of moving, braking, or stopped, based on at least one of an odometer value, a vibration measurement value, position information, or a driving sound measurement value ([0039], data pertaining to the position or orientation of a motor vehicle from global positioning system (GPS) receiver, an accelerometer or a gyroscope, a camera, or a geospatial information system (GIS)).
Regarding Claim 21, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Li further discloses wherein the circuit is further configured to control the projector to project at least one of the image or the video on the surface by reproduction of input content data (Pages 9, 3rd Paragraph, FIGS. 1 & 2, regeneration of the Image with the automatic playing device installed in the vehicle and reproducing Image of the projector of the Image is magnified and projected).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich by having amusement feature as 
Regarding Claim 22, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Gurevich further discloses wherein the circuit is further configured to control a shape of the projected at least one of the image or the video, based on the detected position of the pedestrian ([0048] FIG. 7, life form (pedestrian) or debris is highlighted with a moving shape).
Regarding Claim 23, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Gurevich further discloses	wherein the projector includes a physical mechanism configured to change the direction of the projection of at least one of the image or the video ([0048] FIG. 7, pedestrian or other life form is detected, or if road debris such as a flat tire is detected and corresponding projection types projected).
Regarding Claim 24, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Gurevich further discloses wherein the CPU is further configured to recognize the pedestrian as a warning target ([0048] FIG. 7 pedestrian or other life form is detected, or if road debris such as a flat tire is detected and the HUD shows two types of warnings), based on a distance between the pedestrian detected by the detection unit and the vehicle, and based on a relative speed of the pedestrian with respect to the vehicle t ([0070], FIG. 17, detect and track people (pedestrian) using histogram of oriented gradients (HOG) classifier).
Regarding Claims 25, Computer-readable medium claim 25 of using the corresponding vehicle system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Gurevich discloses apparatus and methods implemented as a computer program product for use with a computer system ([0074]).
Regarding Claim 26, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Gurevich further discloses wherein the circuit is further configured to control color information of the projected at least one of the image or the video ([0070], FIG. 17, using a histogram of oriented gradients (HOG) classifier  algorithm works on gradients (large changes) of color or intensity from one pixel to the next in an image).
Regarding Claim 28, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14.
Li further discloses wherein the projector is a headlight of the vehicle, and the circuit is further configured to control the projector to switch between the headlight and the projector (Pages 9, 3rd Paragraph, FIGS. 1 & 2, regeneration of the Image with the automatic playing device installed in the vehicle and reproducing Image of the projector of the Image is magnified and projected; Pages 10, 2nd Paragraph, FIG. 2, the Image can be regenerated, the vehicle is parked in the amphitheater, or park the vehicle around the wall of a building - the projection system 6 sets the car headlight 4 to the projection mode).
Regarding Claims 29, Information processing apparatus claim 29 of using the corresponding vehicle system claimed in claims 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Gurevich discloses apparatus and methods implemented as a computer program product for use with a computer system ([0074]).
Regarding Claim 31, Gurevich in view of Li and Ascencio discloses the information processing apparatus according to claim 29.
Gurevich further discloses wherein the at least one processor is further configured to execute a warning operation by a blinking light that illuminates an area in a traveling direction of the vehicle ([0024] FIG. 6, heads-up display highlighting recognized road signs and highway information signs, and showing standardized, iconic interpretations of the same and a warning;  [0063], simply marking the pixel positions in the overlay, a column of virtual light or other highlighting effect such as a blinking box around the defect may be added, so that the driver's attention is quickly drawn to the defect).

Regarding Claims 32, Information processing method claim 32 of using the corresponding vehicle system claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Gurevich discloses apparatus and methods implemented as a computer program product for use with a computer system ([0074]).
Regarding Claims 33, Computer-readable medium claim 33 of using the corresponding vehicle system claimed in claim 1, and the rejections of which are incorporated herein for the same reasons of obviousness as used above. 
Furthermore, Gurevich discloses apparatus and methods implemented as a computer program product for use with a computer system ([0074]).

Claims 27 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gurevich et al. (US 20120224060, hereinafter Gurevich) in view of Li (CN 1749849 A, Machine Translation: ProQuestDocuments-2016-03-03 CN1749849 used for rejection, hereinafter Li), Ascencio (US 20140055252, hereinafter Ascencio) and Kokido et al. (US 20120166042, hereinafter, Kokido).

Regarding Claim 27, Gurevich in view of Li and Ascencio discloses the vehicle according to claim 14, but does not explicitly disclose wherein the vehicle further 
Kokido from the same field of endeavor teaches wherein the vehicle further comprising a speaker configured to output a warning sound to warn the pedestrian ([0078], [0079], FIG. 6, image analysis on the captured image of the area and informs the danger ([0064], pedestrian crossing or person on the road) level to a sound volume determining; [0081], FIG. 7), wherein the circuit is further configured to control, based on the detected position the pedestrian, the speaker to change a directivity of the warning sound ([0078], FIG. 6, a condition determining unit 131constructs a control unit 13 performs an image analysis on the captured image of the area extending in the traveling direction to determine the danger([0064], pedestrian crossing or person on the road)  level and informs the danger level to a sound volume determining unit 132; [0081], FIG. 7). 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich, Li and Ascencio by having warning sound feature as taught by Kokido as above in order be able to notify the approach of the vehicle to pedestrians and so on effectively by controlling the sound volume according to the state or the surroundings of the vehicle, and make it easy for pedestrians and passengers each riding on a vehicle to hear the sound produced (Kokido, [0011]).

Regarding Claim 30, Gurevich in view of Li and Ascencio discloses the information processing apparatus according to claim 29, but does not explicitly disclose wherein the at least one processor is further configured to: control a speaker to output a warning sound to warn the pedestrian; decrease a sound volume of the warning sound below a determined sound volume in case an area in front of the vehicle is illuminated by the projector; and gradually increase the sound volume of the warning sound as the vehicle comes closer to the pedestrian.  
Kokido from the same field of endeavor teaches wherein the at least one processor is further configured to: control a speaker to output a warning sound to warn the pedestrian ([0078], [0079], FIG. 6, image analysis on the captured image of the area and informs the danger ([0064], pedestrian crossing or person on the road) level to a sound volume determining; [0081], FIG. 7);; 
decrease a sound volume of the warning sound below a determined sound volume in case an area in front of the vehicle is illuminated by the projector; and gradually increase the sound volume of the warning sound as the vehicle comes closer to the pedestrian ([0078], FIG. 6, a condition determining unit 131constructs a control unit 13 performs an image analysis on the captured image of the area extending in the traveling direction to determine the danger([0064], pedestrian crossing or person on the road) level and informs the danger level to a sound volume determining unit 132; [0081], FIG. 7).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the system disclosed by Gurevich, Li and Ascencio by having warning . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/SAMUEL D FEREJA/            Examiner, Art Unit 2487